In an action, inter alia, to recover moneys assertedly con*754verted by defendant, plaintiff appeals (1) as limited by its brief, from so much of an order of the Supreme Court, Nassau County, dated November 15, 1976, as, inter alia, granted defendant’s motion for summary judgment, severed the latter’s counterclaims and vacated a prior order of attachment and (2) a judgment of the same court, dated December 17, 1976, entered thereon. Judgment reversed and order reversed insofar as appealed from, with $50 costs and disbursements, motion for summary judgment denied, order of attachment reinstated and action remanded to the Supreme Court for a trial on the issue of conversion and further proceedings consistent herewith. On this record we find issues of fact presented which can only be resolved at a plenary trial and preclude the granting of summary judgment. The record includes a sworn affidavit by appellant’s district manager which contradicts respondent’s assertions in support of his motion for summary judgment. Appellant should be granted an opportunity to prove its case at a trial on the merits. Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.